UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to . Commission File Number: 0-21092 OCTuS, Inc. (Exact name of small business issuer as specified in its charter) Nevada 33-0013439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Marbella, AvenidaAquilino de la Guardia Y Calle 47, Edificio Ocean Plaza, Piso 16 Republic of Panama (Address of principal executive offices) (011) (507) 265-1555 (Issuer’s Telephone Number) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No []. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As ofNovember15,2007, the issuer the following classes of its stock issued and outstanding: Class:Common Stock, $0.001 Par Value:13,437,072 shares outstanding Class:Preferred Stock, $0.001 Par Value:0 shares outstanding PART I - FINANCIAL INFORMATION OCTuS, INC. CONSOLIDATED BALANCE SHEET September 30, 2007 (unaudited) ASSETS CURRENT ASSETS Cash $ - LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ 14,925 Accounts payable - related party 3,169 Convertible note payable - related party 306,456 Convertible note payable 113,747 Total current liabilities 438,297 STOCKHOLDERS' (DEFICIT) Series A preferred stock, $0.001 par value, 300,000 shares authorized, no shares issued or outstanding - Series B preferred stock, $0.001 par value, 910,000 shares authorized, no shares issued or outstanding - Series C 6% cumulative preferred stock, $0.001 par value, 250,000 shares authorized, no shares issued or outstanding - Undesignatedpreferred stock, $0.001 par value, 540,000 shares authorized,no shares issued or outstanding - Common stock,$0.001 par value, 100,000,000 shares authorized, 13,437,072 shares issued and outstanding 13,437 Paid-in capital 22,857,472 Accumulated (deficit) (23,309,206 ) Total stockholders' (deficit) (438,297 ) $ - The accompanying notes are an integral part of these consolidated financial statements. 1 OCTuS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) THREE NINE THREE NINE MONTHS MONTHS MONTHS MONTHS ENDED ENDED ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2007 2007 2006 2006 Revenues $ - $ - $ - $ - General and administrative expenses 5,312 29,059 8,936 25,776 (Loss) from operations (5,312 ) (29,059 ) (8,936 ) (25,776 ) Interest expense (4,263 ) (12,069 ) (3,383 ) (9,157 ) Net (loss) $ (9,575 ) $ (41,128 ) $ (12,319 ) $ (34,933 ) Per share information - basic and diluted Weighted average shares outstanding 13,437,072 13,437,072 13,437,072 13,437,072 Net (loss) per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) The accompanying notes are an integral part of these consolidated financial statements. 2 OCTuS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) NINE MONTHS NINE MONTHS ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 OPERATING ACTIVITIES Net cash (used in) operating activities $ (27,462 ) $ (32,644 ) INVESTING ACTIVITIES Net cash (used in) investing activities - - FINANCING ACTIVITIES Proceeds from notes payable - related party 27,462 32,644 Net cash provided by financing activities 27,462 32,644 Net (decrease) in cash - - BEGINNING CASH - - ENDING CASH $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 3 OCTuS, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and Item 310(b) of Regulation S-B. They do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For further information, refer to the audited financial statements of the Company as of December 31, 2006 and for the two years then ended, including notes thereto, included in the Company’s Form 10-KSB. Note 2. Earnings Per Share The Company calculates net income (loss) per share as required by Statement of Financial Accounting Standards (SFAS) 128, "Earnings per Share." Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding. During the periods presented, common stock equivalents were not considered, as their effect would be anti-dilutive. Note 3. Going Concern The accompanying consolidated financial statements have been prepared in conformity with GAAP, which contemplates continuation of the Company as a going concern. The Company has working capital and stockholders’ deficits of $438,297 and an accumulated deficit of $23,309,206 as of September 30, 2007.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company is currently seeking a viable business to merge with and, in addition, is seeking equity capital. However, the Company has no commitment from any party to provide additional capital and there is no assurance that such funding will be available when needed, or if available, that its terms will be favorable or acceptable to the Company. The Company is reliant on a related party to provide working capital. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Note 4. Related Party Transactions and Convertible Debt During the nine months ended September 30, 2007, a related party advanced additional funds to the Company under an existing loan arrangement.The purpose of the additional advances was to provide working capital so that the Company could continue operations.Advances during the first nine months of 2007 totaled $27,462 and the total accumulated advances as of September 30, 2007 were $175,422.Interest expense accrued on the advances during the nine months ended September 31. 2007 was $12,069 and the total accumulated accrued interest payable as of September 30, 2007 was $49,849.In addition, the Company had accrued an accumulated balance of dividends payable to this related party of $81,185 as of September 30, 2007. Effective September 30, 2007, the Company restructured all amounts due to this related party into a convertible promissory note payable with a principal balance of $306,456.The convertible promissory note bears interest at 8% and is due upon ninety days notice. The note is convertible at a price of $0.10 per share. During the nine months ended September 30, 2007, certain amounts payable to related parties were transferred by the related parties to an unrelated third party.Effective September 30, 2007, the Company restructured these obligations into a convertible promissory note payable with a principal balance of $113,747.The convertible promissory note bears interest at 8% and is due upon ninety days notice. The note is convertible at a price of $0.10 per share. 4 Item 2. Plan of Operation This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policy and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the consolidated financial statements included in our Annual Report as of December 31, 2006 filed on Form 10-KSB. Business. OCTuS, Inc. ("we," the "Company" or "OCTuS") is actively seeking business opportunities involving alternative energy technologies and infrastructure projects, which may include acquisition or licensing of these technologies or becoming involved with the construction and management of various types of energy producing facilities. The Company intends to form an Advisory Committee comprised of individuals with sufficient experience needed to review and qualify such technologies and projects for the involvement of OCTuS. Although we are seeking such opportunities, we may not consummate any such transaction, and should we complete a transaction it is possible that we would not generate sufficient revenues to sustain our operations. We anticipate that additional capital will likely have to come from issuing additional equity interest, which cannot occur without dramatically diluting the existing equity ownership of our Common stockholders. The Company was incorporated in October 1983 under the laws of the State of California. On December 29, 2001, a majority of the shareholders voted to change our state of incorporation from California to Nevada. In December 2003, this change was completed and we became a Nevada corporation. Currently, only our Common Stock is eligible for quotation on the OTC Bulletin Board under the symbol OCTI. Liquidity and Capital Resources. We have cash of $0 as of September 30, 2007. Our total assets were also $0 as of September 30, 2007. Our current liabilities were $438,297 as of September30, 2007, consisting of $14,925 in accounts payable, and $3,169 in accounts payable to related parties. We also had $113,747 in convertible note payable and $306,456 in convertible note payable to related party. Since we have no cash, we are not able to pay our day to day expenses for the next twelve months; however we anticipate that Grupo Dynastia S.A., the related party that has lent us funds, will continue to do so until we are able to commence generating revenue; otherwise we may have to cease operations. Although we have actively been pursuing new investments or other business operations, we cannot give assurance that we will enter into any new investment or agreement to acquire such operations, or that the terms of any such agreements will be on terms favorable to us. During the nine months ended September 30, 2007, Grupo Dynastia S.A. loaned us $27,462 to continue operations. 5 For the three months ended September 30, 2007 and September 30, 2006. Results of Operations. Revenues. We have realized no revenues during either the period ended September 30, 2007 or that ended September 30, 2006. Operating and Interest Expenses. For the three months ended September 30, 2007, our operating expenses were $5,312, which was represented solely by general and administrative expenses. We also had $4,263 in interest expense. Therefore, for the three months ended September 30, 2007, we experienced a net loss of $9,575. Grupo Dynastia S.A. has been funding our operations since we are not currently generating revenues. This is in comparison to the three months ended September 30, 2006, where we had operating expenses of $8,936, also represented solely by general and administrative expenses. Our operating expenses were lower for the period ending in 2007 due to a change in the timing of when professional services were performed. For the three months ended September 30, 2006, we also had $3,383 in interest expense, making our net loss $12,319. For the nine months ended September 30, 2007 and September 30, 2006. Results of Operations. Revenues. We have realized no revenues during either the period ended September 30, 2007 or that ended September 30, 2006. Operating and Interest Expenses. For the nine months ended September 30, 2007, our operating expenses were $29,059, which was represented solely by general and administrative expenses. We also had $12,069 in interest expense. Therefore, for the nine months ended September 30, 2007, we experienced a net loss of $41,128. Grupo Dynastia S.A. has been funding our operations since we are not currently generating revenues. This is in comparison to the nine months ended September 30, 2006, where we had operating expenses of $25,776, also represented solely by general and administrative expenses. Our operating expenses were higher for the period ending in 2007 due to the costs of compliance which we incurred in conjunction with preparation of our financial statements and regulatory filings required to maintain our status as a public company. For the nine months ended September 30, 2006, we also had $9,157 in interest expense, making our net loss $34,933. Limitations on Net Operating Loss and Credit Carryforwards. As of September 30, 2007, we had significant tax credit and research carry forwards for federal tax reporting purposes that expire through 2009. Additionally, we have federal and state net operating loss carry forwards, expiring through 2024. Because of a substantial change in our ownership resulting from an initial public offering, an annual limitation has been placed on utilization of the loss carry forwards generated prior to our initial public offering. Our Plan of Operation for the Next Twelve Months. Management believes that without an influx of significant new funds, we will not be able to sustain our operations through the next fiscal year. Although we have actively been pursuing new investment, we cannot give assurance that we will enter into any new investment, or that the terms of any such agreements will be on terms favorable to us. There is no assurance that Grupo Dynastia S.A., which has been funding our operations or any subsequent controlling owners, will continue to fund our operations. Would we be unable to obtain additional revenues, which is likely, and/or raise additional capital, we could be forced to cease business activities altogether. We are actively seeking business opportunities involving alternative energy technologies and infrastructure projects, which may include acquisition or licensing of these technologies or becoming involved with the construction and management of various types of energy producing facilities. We intend to form an Advisory Committee comprised of individuals with sufficient experience needed to review and qualify such technologies and projects for our involvement. There is no guarantee we will be able to conclude such a transaction or that if we do, that we will be able to operate profitably, either now or in the future. We anticipate that we may still require additional capital, which will likely have to come from issuing additional equity interest, which cannot occur without dramatically diluting the existing equity ownership of our common stockholders. We are not currently conducting any research and development activities and do not anticipate conducting such activities in the near future. Unless we raise funds to accommodate additional expenditures, we do not anticipate that we will purchase any significant equipment. In the event that we generate significant revenues and expand our operations, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. 6 Off-Balance Sheet Arrangements. There are no off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 3. Controls and Procedures We maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed by us in the reports that we file or submit under the Securities and Exchange Act of 1934, as amended, is accumulated and communicated to management in a timely manner.Our Chief Executive Officer and Chief Financial Officer has evaluated this system of disclosure controls and procedures as of the end of the period covered by this quarterly report, and believe that the system is operating effectively to ensure appropriate disclosure.There have been no changes in our internal control over financial reporting during the most recent fiscal year that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to Vote of Security Holders None. Item 5.Other Information None. Item 6.Exhibits Exhibit Description 10.1 Promissory note with Grupo Dynastia SA 10.2 Promissory note with Sasaima Holdings SA 31. Rule 13a-14(a)/15d-14(a) Certifications. 32. Section 1350 Certifications. 7 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCTuS, Inc., a Nevada corporation Date: November 15, 2007 By: /s/Josie Ben Rubi Josie Ben Rubi Principal Executive, Accounting and Financial Officer, President, Treasurer, and a Director
